Case: 6:17-cr-00036-CHB-HAI Doc #: 192 Filed: 03/13/20 Page: 1 of Eastern
                                                                  4 - Page  ID#: 3714
                                                                          District of Kentucky
                                                                                       FILED
                                                                                     Mar - 13 2020
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY                             Robert R. Carr
                                                                                Clerk, U.S. District Court
                                                  )
                                                  )
   In Re:                                         )
                                                  )
   COURT OPERATIONS RELATED                       )             GENERAL ORDER
   TO COVID-19                                    )                No. 20-02
                                                  )

                                       *** *** *** ***

        This Order is issued in response to the discovery of, and increases in, confirmed

 COVID-19 cases within the Commonwealth of Kentucky. With respect to health risks created

 by those exposed to COVID-19, the Court also acknowledges state and local guidance

 regarding the need to limit large gatherings of persons. More specifically, the Court seeks to

 take immediate and necessary precautions to reduce the possibility of exposure to the virus

 and slow the spread of the disease, to the extent practical.

        In support of the actions outlined below, the Court takes judicial notice of the following

 facts. On January 31, 2020, the United States Department of Health and Human Services

 Secretary Alex Azar declared a public health emergency for the novel coronavirus (“COVID-

 19”). Thereafter, a state of emergency was declared by Andy Beshear, the Governor of the

 Commonwealth of Kentucky, via Executive Order 2020-215, in response to the spread of

 COVID-19. As noted in Executive Order 2020-215, the United States Center for Disease

 Control (“CDC”) has identified the potential health threat posed by COVID-19 both globally

 and within the United States as “high”, and has advised that person-to-person spread of

 COVID-19 will continue to occur globally, including within the United States. Finally, on

 March 12, 2020, John Minton, Chief Justice of the Supreme Court of Kentucky, entered Order

                                               -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 192 Filed: 03/13/20 Page: 2 of 4 - Page ID#: 3715




 No. 2020-08 captioned, “In Re: Kentucky Court of Justice Response to COVID-19

 Emergency”. Through this order, nearly all civil and criminal proceedings pending in the state

 justice system and which require in-person appearances have been canceled or continued

 generally.

          Therefore, consistent with actions taken by numerous federal, state and local entities,

 it is hereby

          ORDERED as follows:

          1.     All courthouses in the district remain open for business. However, subject to

 the specific exceptions outlined in paragraph 2 below, civil and criminal trials scheduled to

 begin March 16, 2020, through April 17, 2020, before any district or magistrate judge in the

 Eastern District of Kentucky, are CONTINUED FOR A MINIMUM PERIOD OF

 THIRTY (30) DAYS, subject to further orders of the Court. Trials previously scheduled

 during this period shall be rescheduled by separate order of the district or magistrate judge

 assigned to the matter.

          All trials currently in progress shall be completed at the discretion of the presiding

 judge.

          2.     Criminal matters scheduled before magistrate judges, such as initial

 appearances, arraignments, detention hearings, and the issuance of warrants, shall continue to

 take place in the ordinary course of business. Likewise, hearings scheduled before district

 judges during the period identified in paragraph 1 shall proceed as scheduled, subject to

 intervening orders of the judge assigned to the matter.

          3.     Any matter involving an attorney or party who is ill or in a high-risk category

 may be rescheduled by the presiding judge. However, counsel shall be responsible for advising

                                               -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 192 Filed: 03/13/20 Page: 3 of 4 - Page ID#: 3716




 the presiding judge of such illness or high-risk by filing an appropriate notice or motion

 containing sufficient information to allow the presiding judge to make an informed decision

 regarding any cancellation or continuance.

        4.      Subject to intervening orders, Grand Juries shall continue to meet as currently

 scheduled.

        5.      Regarding criminal trials set during the period identified in paragraph 1, based

 on public health recommendations and the severity of risk posed to the public1 the time period

 of the continuance caused by this General Order shall be excluded under the Speedy Trial Act,

 as the Court specifically finds that the ends of justice served by ordering the continuance

 outweigh the best interests of the public and the defendant’s right to a more speedy trial. 18

 U.S.C. § 3161(h)(7)(A). Subject to intervening orders, the period of exclusion shall be from

 March 16, 2020 to April 17, 2020. The district judge assigned to the matter may extend this

 period if circumstances warrant.

        The Court recognizes the right of criminal defendants to a speedy and public trial under

 the Sixth Amendment to the United States Constitution, and the particular application of that

 right in cases involving defendants who are detained pending trial. Therefore, in the event any

 affected party disagrees with the Court’s analysis regarding the time excluded under the

 Speedy Trial Act, he or she may move for reconsideration in the individual case. Likewise,

 the government may seek reconsideration. Any motion for reconsideration shall be directed

 to the district judge assigned to the matter.



 1
   Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus
 Disease 2019 (COVID-19), February 2020, http://www.cdc.gov/coronavirus2019-
 ncov/specific-groups/guidance-business-response.html (last updated February 26, 2020).
                                                 -3-
Case: 6:17-cr-00036-CHB-HAI Doc #: 192 Filed: 03/13/20 Page: 4 of 4 - Page ID#: 3717




        6.     As noted in paragraph 1 above, the office of the Clerk of the Court shall remain

 open for business. Likewise, the United States Probation Office, and all other court services

 shall remain open, subject to intervening orders of the Court. The United States Bankruptcy

 Court for the Eastern District of Kentucky may impose such restrictions on hearings, meetings,

 and other matters as that court unit determines to be necessary and appropriate.

        Dated: March 13, 2020.




                                              -4-
